 

Exhibit 10.8

ESSENDANT INC.

2015 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Units Award Agreement for Section 16 Officers

This Restricted Stock Units Award Agreement (this “Agreement”), dated [[DATE]]
(the “Award Date”), is by and between [[FIRSTNAME]] [[LASTNAME]] (the
“Participant”), and Essendant Inc., a Delaware corporation (the “Company”). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Company’s 2015 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

1.

Grant. The Company hereby grants to the Participant a Restricted Stock Units
Award (the “Award”) consisting of [[SHARESGRANTED]] Units (the “Target Number of
Units”), subject to possible increase to as many as two times the Target Number
of Units (the “Maximum Number of Units”), or decrease to as low as zero,
depending on the degree to which the Company has satisfied the performance-based
objectives specified in Appendix A to this Agreement. Each Unit that vests
represents the right to receive one share of the Company’s common stock as
provided in Section 5 of this Agreement. The Award will be subject to the terms
and conditions of the Plan and this Agreement.

2.

No Rights as a Stockholder. The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company unless and
until the Units vest as set forth in Section 3 and the Company has caused the
Stock to be delivered as set forth in Section 5. The Participant’s rights with
respect to the Units shall remain forfeitable at all times until satisfaction of
the vesting conditions set forth in Section 3 of this Agreement.

3.

Vesting; Effect of Date of Termination. For purposes of this Agreement, “Vesting
Date” means the earlier of [[DATE]], or such other date upon which a vesting
event occurs pursuant to this Section 3.

 

(a)

Units will vest on the Vesting Date (i) if the Participant’s Date of Termination
has not occurred before the Vesting Date, and (ii) only to the extent the Units
have been earned as provided in Section 4 during the period (the “Performance
Period”) from [[DATE]] to [[DATE]] (the “Determination Date”). The period from
the Award Date through the Vesting Date is referred to as the “Vesting Period.”
Except as provided in paragraphs 3(b) through 3(f), if the Participant’s Date of
Termination occurs for any reason prior to the Vesting Date, the Units will be
forfeited as of the Participant’s Date of Termination.

 

 

(b)

If the Participant’s Date of Termination occurs during the Vesting Period, but
prior to a Change of Control, by reason of the Participant’s death or Permanent
and Total Disability (as defined in paragraph 3(f)), a portion of the then
unvested Units subject to this Award will become vested as of the Participant’s
Date of Termination. That portion shall be equal to a number of Units determined
by multiplying the Target Number of Units by a fraction, the numerator of which
shall be the number of whole months elapsed from the Award Date through the Date
of Termination, and the denominator of which shall be 36. Any remaining Units
subject to this Award that do not vest as provided in this paragraph shall be
forfeited as of the Participant’s Date of Termination.

 

 

(c)

If the Participant’s Date of Termination occurs during the Vesting Period, but
prior to a Change of Control, by reason of the Participant’s Retirement (as
defined in paragraph 3(h)), then except as provided in paragraph 3(d), the Units
will remain outstanding until the Vesting Date, at which point a prorated
portion of the unvested Units will vest to the extent that the Units have been
earned as provided in Section 4 during the Performance Period, but only if the
following conditions have been satisfied: (i) the Participant has provided the
Company with written notice of his or her intent to

 

--------------------------------------------------------------------------------

 

 

retire at least 3 months prior to the Participant’s Date of Termination (but
such advance notice shall not be required if Retirement occurs as a result of
the Participant’s involuntary Separation from Service without Cause or the
Participant’s Separation from Service for Good Reason); and (ii) the Participant
executes a release of claims and an agreement not to compete in such forms as
the Company may prescribe, and such release and agreement have become fully
effective, within 60 days following the Participant’s Date of Termination. If
the conditions described in the preceding sentence are not satisfied, any
unvested Units as of the Date of Termination shall be forfeited. The proration
described in this paragraph 3(c) shall be accomplished as follows: (i) following
the Determination Date, the Committee shall determine the number of Units that
the Participant would have earned pursuant to Section 4 if he or she had
remained employed through the Vesting Date, then (ii) that number of Units shall
be multiplied by a fraction, the numerator of which is the number of full months
occurring between the Award Date and the Participant’s Date of Termination, and
the denominator of which is 36.

 

(d)

If (i) a Change of Control occurs during the Vesting Period and prior to the
Participant’s Date of Termination, or (ii) a Change of Control occurs after the
Participant’s Retirement, but prior to the Determination Date, then in either
case the Target Number of Units will become fully vested as of the date of such
Change of Control. For the avoidance of doubt, the provisions of this paragraph
3(d) will apply after the Participant’s Retirement only if the conditions set
forth in paragraph 3(c) have been satisfied in connection with such Retirement.

 

(e)

If (i) the Participant’s Date of Termination occurs during the Vesting Period,
but prior to a Change of Control, as a result of the Participant’s involuntary
Separation from Service without Cause or the Participant’s Separation from
Service for Good Reason (but excluding the Participant’s Retirement if the
conditions in paragraph 3(c) are satisfied in connection with such Retirement),
(ii) a Change of Control then occurs within six months following the
Participant’s Date of Termination, and (iii) the Committee determines that there
is clear evidence that the Participant’s termination of employment was made in
contemplation of the Change of Control, then a number of shares of Stock
(subject to paragraph 5.2(f) of the Plan) equal to the Target Number of Units
shall be delivered to the Participant on a fully vested basis promptly, but in
no event later than two and one-half months after the end of the calendar year
in which the Change of Control occurs.

 

(f)

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his or her
duties and obligations as an employee of the Company or its Subsidiaries or to
participate effectively and actively as an employee of the Company or its
Subsidiaries for 90 consecutive days or shorter periods aggregating at least 180
days (whether or not consecutive) during any twelve-month period.
Notwithstanding the foregoing, to the extent necessary to cause the Award to
comply with the requirements of Section 409A of the Internal Revenue Code, as
amended (the “Code”), “Permanent and Total Disability” shall mean a “disability”
as described in Treasury Regulations Section 1.409A-3(i)(4).

 

(g)

For purposes of this Agreement, a Date of Termination shall be deemed to have
occurred only if on such date the Participant has also experienced a “separation
from service” as defined in the regulations promulgated under Code Section 409A
(a “Separation from Service”).

 

(h)

For purposes of this Agreement, “Retirement” means the Participant’s Separation
from Service occurring after the Participant has reached age 60 and, as of the
applicable Date of Termination, has completed at least five years of continuous
service with the Company and its Subsidiaries.

 

(i)

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred only if such event would also be deemed to constitute a “change in
control event” (as described in Treasury Regulation Section 1.409A-3(i)(5)(i))
with respect to the Company.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

--------------------------------------------------------------------------------

 

4.

Earned Units. Except as specifically provided in Section 3, the number of Units
subject to this Award that the Participant will be deemed to have earned
(“Earned Units”) and that are eligible for vesting as of the Vesting Date will
be determined by the extent to which the Company has satisfied the
performance-based objectives for the Performance Period ending on the
Determination Date as set forth in Appendix A to this Agreement, but subject to
any adjustment as described in Appendix A. The portion of the Units subject to
this Award that will be deemed Earned Units as of the Vesting Date during the
Vesting Period will be determined according to the formula specified in Appendix
A (subject to any adjustment described therein), but in no event will the
cumulative number of Units that are deemed Earned Units exceed the Maximum
Number of Units. Any Units that are not earned and do not vest as of the Vesting
Date will be forfeited. Notwithstanding any contrary provision of this
Agreement, the Committee, in its sole discretion, may reduce the number of
Earned Units that would otherwise be deemed vested as of the Vesting Date in
recognition of such performance or other factors that the Committee deems
relevant.

5.

Settlement of Units. After any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than two and one-half months after the
applicable Vesting Date, cause to be delivered to the Participant, or to the
Participant’s beneficiary or legal representative in the event of Participant’s
death, one share of Stock in payment and settlement of each Earned Unit. Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, shall
be subject to the tax withholding provisions of Section 6, and shall be in
complete satisfaction of the Units subject to this Award. If the Units that vest
include a fractional Unit, the Company will round the number of vested Units
down to the nearest whole Unit prior to issuance of the shares as provided
herein. To the greatest extent possible, it is intended that this Award and any
payments made in connection herewith shall be exempt from, or comply with, Code
Section 409A, and this Agreement shall be interpreted and administered in
accordance with that intent. Notwithstanding the payment timing provisions
otherwise set forth in this Section 5, if any amount shall be payable with
respect to this Award as a result of the Participant’s Separation from Service
at such time as the Participant is a “specified employee” (as those terms are
defined in regulations promulgated under Code Section 409A) and such amount is
subject to the provisions of Code Section 409A, then no payment shall be made,
except as permitted under Code Section 409A, prior to the first day of the
seventh calendar month beginning after the Participant’s Separation from Service
(or the date of Participant’s earlier death), or as soon as administratively
practicable thereafter.

6.

Tax Matters. The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(i) through a cash payment by the Participant, (ii) through the surrender of
shares of Stock that the Participant already owns, (iii) through the surrender
of shares of Stock to which the Participant is otherwise entitled in respect of
the Award under this Agreement; provided, however, that such shares under this
clause (iii) may be used to satisfy not more than the minimum statutory
withholding obligation of the Company or applicable Subsidiary (based on minimum
statutory withholding rates for federal, state and local tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), or
(iv) any combination of clauses (i), (ii) and (iii); provided, however, that the
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (ii)-(iv) and that the Committee may require that the method of
satisfying such an obligation be in compliance with Section 16 of the Exchange
Act (if the Participant is subject thereto) and any other applicable laws and
the respective rules and regulations thereunder. Any fraction of a share of
Stock which would be required to satisfy such an obligation will be disregarded
and the remaining amount due will be paid in cash by the Participant.

7.

Compliance with Laws. Despite the provisions of Section 5 hereof, the Company is
not required to deliver any certificates for shares of Stock (or make an entry
on the books of the Company or a duly authorized transfer agent of the Company)
if at any time the Company determines that the listing, registration or
qualification of such shares upon any securities exchange or under any law, the
consent or approval of any governmental body or the taking of any other action
is necessary or desirable as a

 

--------------------------------------------------------------------------------

 

condition of, or in connection with, the issuance or delivery of the shares
hereunder in compliance with all applicable laws and regulations, unless such
listing, registration, qualification, consent, approval or other action has been
effected or obtained, free of any conditions not acceptable to the Company.

8.

Restrictive Covenants; Recovery of Payments. Notwithstanding any contrary
provision of this Agreement, the Company may recover the Award granted or paid
under this Agreement to the extent required by the terms of any clawback or
compensation recovery policy adopted by the Company. Furthermore, and in
consideration of the grant of the Award under the terms of this Agreement and in
recognition of the fact that Participant has received and will receive
Confidential Information (as defined in paragraph 8(e)(iv)) during Participant’s
Service (as defined in paragraph 8(e)(v)), Participant agrees to be bound by the
restrictive covenants set forth in paragraphs 8(a), 8(b), 8(c), and 8(d), below
(the “Restrictive Covenants”). In addition, but subject to the last sentence of
this paragraph, Participant agrees that if Participant violates any provision of
such Restrictive Covenants, then (i) all unvested Units shall immediately become
null and void, and (ii) any shares of Stock delivered upon vesting of any Units
at any time during the three-year period immediately preceding the date on which
such violation occurred (collectively, the “Forfeited Shares”) shall immediately
be forfeited by Participant by following the procedures described in the
following sentence. Subject to the last sentence of this paragraph, Participant
hereby agrees that upon demand from the Company at any time after discovery of
the violation of a Restrictive Covenant or other imposition of a claw back, (A)
Participant shall pay to the Company an amount equal to the proceeds Participant
has received from any sales or distributions of Forfeited Shares, and (B) if
Participant still holds all or any part of the Forfeited Shares at the time the
Company makes such demand, Participant shall either (1) deliver to the Company
all such unsold Forfeited Shares or (2) pay to the Company the aggregate fair
market value of such Forfeited Shares as of the date of the Participant’s
receipt of the Company’s demand. Subject to the last sentence of this paragraph
and any applicable limitations of Code Section 409A, by accepting this
Agreement, Participant consents to a deduction from any amounts the Company owes
Participant from time to time (including amounts owed to Participant as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to Participant by the Company), to the extent of the amounts
Participant owes the Company under this Section 8. Whether or not the Company
elects to make any set-off in whole or in part, if the Company does not recover
by means of set-off the full amount Participant owes pursuant to this Section 8,
Participant hereby agrees to pay immediately the unpaid balance to the Company.
Notwithstanding the foregoing, if and to the extent that a violation of a
Restrictive Covenant is curable at the time of discovery by the Company,
Participant will not be deemed to have violated such Restrictive Covenant unless
and until the Company gives Participant written notice of such violation and
Participant fails to cure such violation within 30 calendar days after receipt
of such written notice.

 

(a)

Confidential Information. Participant acknowledges that during the course of his
or her Service, he or she has received and will receive Confidential
Information. Participant further acknowledges that he or she has received a copy
of the Company’s Confidentiality and Nondisclosure Policy. Participant
acknowledges and agrees that it is his or her responsibility to protect the
integrity and confidential nature of the Confidential Information, both during
and after his or her Service, and Participant shall not directly or indirectly
use, disclose, disseminate, or otherwise make available any such Confidential
Information, either during or after the term of his or her Service, except as
necessary for the performance of his or her duties to the Company or as
expressly permitted in writing by the Company.

 

(b)

Competitive Activities. During Participant’s Service and for two years after the
termination of Participant’s Service for any reason whatsoever (including
Retirement), Participant shall not engage in any Competitive Activity (as
defined in paragraph 8(e)(iii)). Participant’s obligations under this paragraph
8(b) shall apply in any geographic territory in which the Company conducts its
business during the term of the Participant’s Service. In the event that any
portion of this paragraph 8(b) shall be determined by any court of competent
jurisdiction to be unenforceable because it is unreasonably restrictive in any
respect, it shall be interpreted to extend over the maximum period of time for
which it reasonably may be enforced and to the maximum extent for which it
reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such

 

--------------------------------------------------------------------------------

 

 

court in such action. Participant acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

 

(c)

Non-Solicitation. During Participant’s Service and for two years after the
termination of Participant’s Service for any reason whatsoever, Participant
shall not:

 

(i)

solicit, induce or attempt to solicit or induce any employee, consultant, or
independent contractor of the Company (each, a “Service Provider”) to leave or
otherwise terminate such Service Provider’s relationship with the Company, or in
any way interfere adversely with the relationship between any such Service
Provider and the Company;

 

(ii)

solicit, induce or attempt to solicit or induce any Service Provider to work
for, render services to, provide advice to, or supply Confidential Information
or trade secrets of the Company to any third person, firm, or entity;

 

(iii)

employ, or otherwise pay for services rendered by, any Service Provider in any
business enterprise with which Participant may be associated, connected or
affiliated;

 

(iv)

call upon, induce or attempt to induce any current or potential customer,
vendor, supplier, licensee, licensor or other business relation of the Company
for the purpose of soliciting or selling products or services in direct
competition with the Company or to induce any such person to cease or refrain
from doing business with the Company, or in any way interfere with the
then-existing or potential business relationship between any such current or
potential customer, vendor, supplier, licensee, licensor or other business
relation and the Company;

 

(v)

call upon any entity that is a prospective acquisition candidate that
Participant knows or has reason to know was called upon by the Company or for
which the Company made an acquisition analysis for the purpose of acquiring such
entity; or

 

(vi)

assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any Service
Provider of the Company to carry out any such activity.

 

(d)

Other Restricted Activities. During Participant’s Service and for two years
after the later of (i) termination of Participant’s Service for any reason
whatsoever or (ii) the Vesting Date, Participant shall not engage in any other
activity that is inimical, contrary or harmful to the interests of the Company
including, but not limited to, (i) conduct related to Participant’s Service for
which either criminal or civil penalties against Participant may be sought, (ii)
violation of Company policies, including, without limitation, the Company’s
insider trading policy, or (iii) participating in a hostile takeover attempt.

 

(e)

Definitions. For purposes of this Section 8, the following terms shall have the
following definitions:

 

(i)

The term “Company” shall include any Subsidiary of the Company that may exist at
a given time.

 

(ii)

The term “Competing Business” shall mean any business activities that are
directly or indirectly competitive with the business conducted by the Company or
its Subsidiaries at or prior to the date of the termination of Participant’s
Service, all as described in the Company’s periodic reports filed pursuant to
the Exchange Act (e.g., the Company’s Annual Report on Form 10-K) or other
comparable publicly disseminated information.

 

--------------------------------------------------------------------------------

 

 

(iii)

The term “Competitive Activity” shall mean directly or indirectly investing in,
owning, operating, financing, controlling, or providing services to a Competing
Business if the nature of such services are the same as or similar in position
scope and geographic scope to any position held by Participant during the last
two years of his or her employment with the Company, such that Participant’s
engaging in such services on behalf of a Competing Business does or may pose
competitive harm to the Company, provided that passive investments of less than
a 2% ownership interest in any entity that is a Competing Business will not be
considered to be a “Competitive Activity.”

 

(iv)

The term “Confidential Information” has the meaning set forth in the Company’s
Confidentiality and Nondisclosure Policy. Confidential Information includes not
only information contained in written or digitized Company documents but also
all such information that Participant may commit to memory during the course of
his or her Service. “Confidential Information” does not include information that
is available in reasonably similar form to the general public through no fault
of Participant, or that was received by Participant outside of the Company,
without an obligation of confidentiality.

 

(v)

Participant will be deemed to be in “Service” to the Company so long as he or
she renders continuous services on a periodic basis to the Company in the
capacity of an employee, director, consultant, independent contractor, or other
advisor (but, in the case of Participant’s continued Service as a consultant,
independent contractor, or other advisor, only as determined by the Committee or
the Board, in its sole and absolute discretion, following Participant’s initial
Service as an employee or director).

 

(f)

Equitable Relief; Enforceability. By accepting this Agreement and the Units
granted hereby, Participant agrees that the Restrictive Covenants set forth in
this Section 8 are reasonable and necessary to protect the legitimate interests
of the Company. In the event a violation of any of the restrictions contained in
this Section 8 is established, the Company shall be entitled to seek enforcement
of the provisions of this Section 8 through proceedings at law or in equity in
any court of competent jurisdiction, including preliminary and permanent
injunctive relief. In the event of a violation of any provision of subsection
(b), (c), or (d) of this Section 8, the period for which those provisions would
remain in effect shall be extended for a period of time equal to that period
beginning when such violation commenced and ending when the activities
constituting such violation have been finally terminated in good faith.
Participant is aware that there may be defenses to the enforceability of the
Restrictive Covenants set forth in this Section 8, based on time or territory
considerations, and Participant knowingly, consciously, intentionally, entirely
voluntarily, and irrevocably waives any and all such defenses and agrees that he
or she will not assert the same in any action or other proceeding brought by the
Company for the purpose of enforcing the Restrictive Covenants.

 

(g)

DTSA Disclosure. Participant is hereby advised of the following protections
provided by the Defend Trade Secrets Act of 2016, 18 U.S. Code § 1833(b), and
nothing in this Agreement shall be deemed to prohibit the conduct expressly
protected by 18 U.S. Code § 1833(b):

 

(i)

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

(ii)

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

--------------------------------------------------------------------------------

 

9.

No Right to Employment. Nothing herein confers upon the Participant any right to
continue in the employ of the Company or any Subsidiary.

10.

Nontransferability. Except as otherwise provided by the Committee or as provided
in Section 5, and except with respect to shares of Stock delivered in settlement
of vested Units, the Participant’s interests and rights in and under this
Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution. Issuance of shares of Stock in settlement of Units
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

11.

Administration and Interpretation. The Committee has the authority to control
and manage the operation and administration of the Plan and to make all
interpretations and determinations necessary or appropriate for the
administration of the Plan and this Agreement, including the enforcement of any
recovery of payments pursuant to Section 8 or otherwise. Any interpretations of
the Plan or this Agreement by the Committee and any decisions made by it under
the Plan or this Agreement are final and binding on the Participant and all
other persons. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan except to the extent such resolution would result
in a violation of Code Section 409A.

12.

Governing Law. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

13.

Sole Agreement. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

14.

Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

15.

Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person. No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

16.

Section 162(m) Compliance. The Award represented by this Agreement is intended
to be “performance-based compensation” as defined under the Plan to meet the
requirements for Section 162(m) of Code, and shall be administered pursuant to
such intent. Consistent with Section 162(m) of the Code, the Committee (a) shall
not have the discretionary right to increase the value of the Award, and (b)
shall

 

--------------------------------------------------------------------------------

 

have the right to exercise negative discretion to reduce the value of the Award
below the amount that might otherwise be payable hereunder.

[Signature Page Follows]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the Award Date.

 

 

 

ESSENDANT INC.

PARTICIPANT

By: /s/ Charles Crovitz

______________________________

           Charles Crovitz

           Chairman of the Board

[INSERT PARTICIPANT’S NAME]

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

Performance-Based Restricted Stock Unit Award Agreement

Earned Units and Performance-Based Objectives

Vesting Period:

The determination of the number of Units that will be earned and vested as of
the Vesting Date as provided in Section 4 of the Agreement will be determined as
follows:

[Performance-based objectives to be described]

 

 